Hall, J.
This case is not affected by the act of Congress. The certificate of thfe Justice, in such case has always been considered, prima facie, good; the copy of the record ought to be admitted.
Woodbridge, J. I am of opinion, that the copy of the record offered, ought not to be admitted. The Court know nothing of the appointment of Justices of the Peace in other States, or of their jurisdiction. It would be unsafe to admit such copy, from one subscribing himself a Justice of the Peace, in another State, unless accompanied vtith some publick and authentick proof of his appointment and authority.
Chipman, Ch J. The act of Congress has nothing to do with the case before us. In cases to which that act extends, I consider that we are bound to admit copies authenticated in the mode therein prescribed, and to allow the judgments their full effect, yet, they may be admitted on other proof of their authenticity; but, unless the record be authenticated agreeably to that act, the judgment will *61be considered as having the effect of a foreign judgment only. I .... . , have doubts whether we ought to admit this copy ox record, on the certificate of the Justice only; they have, however, been so admitted ,• the taking of depositions and the acknowledgements of deeds have ever been proved by such certificate. To require that the authority of Justices of the Peace, in other States, should be proved by the certificate of the Governor, under the seal of the State, would in all matters of small value, be equivalent to a denial of justice, by reason of the expense of obtaining such proof. I am, therefore, at present, inclined to admit the copy of record.
The counsel for the defendant then took another exception to the record, that it does not appear that any legal service was made on the defendant. It appears by the record itself, that the defendant was an inhabitant of this State, at the time the suit was commenced, and consequently was not within the jurisdiction of the Justice. It Is, indeed, stated in the record, that the defendant was summoned to answer, &c. but as the service could not have been personal, and as it does not appear in what manner the process was served, no presumption can be received to support it: The record ought therefore, for this reason, to be excluded.
D. Chipman, for plaintiff. The copy which we offer, is not a copy of the writ and service merely, but a copy of the judgment in the usual form; in the same form in which judgments are entered in the higher Courts. We conceive it therefore to be prima facie evidence of the regularity of the judgment, and of the justice of the demand.
Chipman, Ch. J. Although the defendant was an inhabitant of this State, at the time the suit was commenced, it does not l-ender it impossible that the process was served on him personally, in the State of Massachusetts; and as the record appears regular on the face of it, the exception cannot prevail.
The cause was then argued to the Jury, by D. Chipman, for the plaintiff, and Harrington and House for the defendant.
Chipman, Ch. J., in his charge to the Jury, observed, That the case and the law had been fairly stated to the Jury. — That the record was, primit facie, evidence of a debt — that the law implied *62a promise to pay it; but that considered as a foreign judgment on default, defentlant might impeach it, by shewing that it was irregu.. larly or unjustly obtained. 1 Doug. Walker et al. vs. Witter.
Jt was objected on the part of the defendant, that such judgment might, on a mere groundless pretence, at any time be obtained abroad against citimns of this State, and that it would not be possible to impeach it, as it could be done only by proving a negative. But this is incorrect; it would be in the power of the defendant in such case, to produce evidence which would raise a presumption that the p1aintiff~s demand was groundless, which would put the plaintiff to prove his demand, de novo, and the trial would then be had, and the case decided as though no judgment had been previously rendered. The defendant has in this case att~mpted no such defence.
Verdict for the plaintiff